LETTS, Judge.
In this case in which the defendant was found guilty of DUI manslaughter, the jury was instructed that the presence of “.10 per cent or more by weight of alcohol in the [defendant’s] blood ... shall be pri-ma facie evidence that the person was under the influence of alcoholic beverages to the extent that his normal faculties were impaired.” We reverse.
We must follow the dictates of the Florida Supreme Court which recently has unequivocally held that such an instruction is reversible error. Wilhelm v. State, 568 So.2d 1 (Fla.1990).
We reverse and remand for a new trial.
REVERSED AND REMANDED.
GUNTHER and WARNER, JJ., concur.